



COURT OF APPEAL FOR ONTARIO

CITATION: Juneau-Tripp v. Rilkey, 2018 ONCA 797

DATE: 20181001

DOCKET: C65273

Hourigan, Miller and Trotter JJ.A.

BETWEEN

John David Juneau-Tripp

Appellant

and

Elizabeth Anne Rilkey

Respondent

John David Juneau-Tripp, acting in person

Elizabeth Anne Rilkey, acting in person

Heard: October 1, 2018

On appeal from the judgment of Justice J. Stewart of the Superior
    Court of Justice, dated March 20, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant is subject to an order made by Chiapetta J. in the
    Superior Court that he cannot commence or continue litigation without leave if
    he is in arrears of child support, access cancellation costs, or any costs
    award made by the court. Because he was in arrears, the appellant sought leave
    of the motion judge to bring a motion for the recalculation of s.7 expenses for
    his son for the years 2014 to 2017.

[2]

The motion judge denied leave. She made an order that the appellant
    cannot bring any further proceedings until an outstanding costs award of $5,000
    has been paid in full, he is in compliance with an order requiring him to
    maintain insurance with his son as beneficiary, and any child support arrears
    are reduced to less than $2,000. He appeals that order to this court.

[3]

We decline to interfere with the motion judges order. The order made
    was consistent with both the evidence before the court and the order of
    Chiappetta J. It was also reasonable, as it was made without prejudice to the
    ability of the appellant to bring a further motion for leave once the
    conditions were met. The appeal is dismissed.

[4]

The appellant shall pay the respondent $150 for the costs of the appeal,
    all-inclusive.


